


Exhibit 10.28

 

February 5, 2002

 

Dr. Michael Perry


10010 SUNDIAL LANE

Beverly Hills, California 90210

 

Dear Mike,

 

On behalf of Pharsight Corporation (“Pharsight” or the “Company”), I am pleased
to offer you the position of President and Chief Executive Officer on the terms
described below.  We are convinced that by combining your outstanding experience
in drug development, leadership stature in the pharmaceutical industry, and
demonstrated management capability, with our current organizational strengths,
proven technology, and established customer base, you will catalyze tremendous
value for yourself and all Pharsight shareholders.  Further, we believe that the
support of our world-class board of directors will significantly enhance your
success in this significant career step—your first assignment as CEO of a
publicly traded company.

 

Reporting Relationship, Salary, Annual Bonus and Benefits:

 

In this position you will report to the Company’s Board of Directors (the
“Board”).  Your annual base salary will be $320,000, and will be paid
semi-monthly on the Company’s normal payroll schedule.   In FY2002 (begins April
1, 2002) you are eligible to participate in an incentive annual bonus program
targeted at 65 percent of your annual base salary, with a total compensation
potential (if you earn the target bonus of 65 percent) of $528,000.  Your annual
bonus will be governed by the terms and conditions of the Company’s management
incentive plan, as administered by the Company’s Compensation Committee,
including a cap on bonus payments at 160 percent of target in the event of
overachievement of plan.  In addition, you will be eligible for Pharsight’s
regular employee benefits programs, including health, dental, life and
disability insurance, 401(k) plan and an annual accrual of 20 paid personal
time-off days.

 

Sign-On and Retention Bonus

 

In order to ensure your ability to join us at the earliest possible date, and
provided you commence full time employment no later than February 25, 2002, you
will be eligible for a one time sign-on and retention bonus of cash and stock
valued at a total of approximately $340,000 which will be paid as follows:  1/3
of the bonus will be paid as a cash bonus of $113,000 (subject to taxes and
withholdings) during the first pay period following your first day of
employment; another 1/3 of the bonus will be paid as a cash bonus of $113,000
(subject to taxes and withholdings) on the first anniversary of your hire date;
and the remaining 1/3 of the sign-on bonus will be provided in the form of a
stock grant of Pharsight Common Stock valued at approximately $114,000
(valuation is based on the fair market value of the stock on the date of
grant).  The stock grant will be issued promptly by the Compensation Committee
after your hire date, and the grant will placed into and

 

--------------------------------------------------------------------------------


 

 

held in escrow for a period of 18 months.  In addition, if you voluntarily
terminate your employment prior to 12 months following your hire date, you will
forfeit the pro-rated shares of the stock grant which will be released to the
Company (pro-rated based on your termination date), and the cash portion of the
bonus previously paid to you will be immediately due and payable to Pharsight
Corporation according to the following schedule (which the Company can deduct
from any amounts owed to you):

 

 

 

Termination date:

 

Portion of Cash Bonus and Stock Grant Owed to Company:

 

 

 

 

 

 

 

1-90 days after hire

 

100%

 

 

91-180 days after hire

 

70%

 

 

181-365 days after hire

 

40%

 

 

After 1 year

 

0%

 

 

Stock Option Grant

 

In addition, I will recommend to the Board that you be granted an option to
purchase 700,000 shares of Pharsight Common Stock (the “Option”).  The Option
will vest over four years during your continued employment (25 percent of the
shares vesting after one year of employment, with the remaining 75 percent of
shares vesting in equal installments on a monthly basis thereafter over the
following three years), and will be subject to the terms and conditions of the
Company’s 2000 Equity Incentive Plan (the “Plan”) and your grant agreement.  The
exercise price of the Option will be the fair market value of the stock as
determined by the closing price on the business day immediately preceding the
day you start work as an employee of Pharsight.  In the event of a change of
control (as defined in the Plan), 50 percent of your remaining unvested Option
shares will vest immediately.  In the event that your employment is terminated
without Cause (as defined below) as a direct result of and within twelve (12)
months following such a change of control, the remainder of your unvested Option
shares will vest.  Your performance and compensation will be reviewed annually,
after the completion of each fiscal year.  Based on your performance and other
factors considered by the Compensation Committee, you will be eligible to
receive further stock option grants at the sole discretion of the Compensation
Committee.

 

Relocation To Bay Area and Living Expenses

 

As we discussed, we expect that you will relocate to the San Francisco Bay Area
within six (6) months after your hire.  To assist in your relocation, upon your
submission of appropriate documentation (including receipts) and in accordance
with the Company’s expense reimbursement policies and practices, Pharsight will
reimburse you for your reasonable relocation expenses, up to a maximum
reimbursement aggregate amount of $200,000.

 

Prior to your relocation to the Bay Area, Pharsight will reimburse you for your
reasonable and necessary living expenses while in the Bay Area, upon your
submission of appropriate documentation (including receipts) and in accordance
with the Company’s expense reimbursement policies and practices.  For example,
at its election, the Company will either provide you with

 

--------------------------------------------------------------------------------


 

 

corporate rental housing for your use in the Bay Area, or will reimburse you for
your reasonable local rental housing costs.  In addition, prior to your
relocation to the Bay Area, the Company will reimburse you for your
out-of-pocket costs to fly (coach or business class) between the Bay Area and
Southern California as required, upon your submission of appropriate
documentation (including receipts).  You agree to book such flights as far in
advance as possible in order to obtain the lowest available fares.

 

Severance Payments

 

In the event that your employment is involuntarily terminated without Cause (as
defined below), the Company will continue to pay your base salary in effect on
the termination date for one (1) year following the termination date as your
sole severance benefits (the “Severance Payments”).  As a condition of your
receipt of the Severance Payments, you must first enter into a separation
agreement with the Company that includes your general release of claims, in a
form acceptable to the Company.  The Severance Payments will be paid on the
Company’s normal payroll schedule and will be subject to standard deductions and
withholdings.

 

For the purposes of this letter, “Cause” for your termination shall mean: 
(a) your conviction of any felony or of any crime involving dishonesty; (b) your
participation in any fraud or act of dishonesty against the Company; (c) the
material breach of your duties to the Company, including persistent
unsatisfactory performance of job duties; (d) your intentional damage to, or
willful misappropriation of, any property of the Company; (e) your material
breach of any written agreement with the Company (including this letter
agreement); or (f) conduct that in the good faith and reasonable determination
of the Company’s Board demonstrates gross unfitness to serve.

 

Company Policies and Procedures; Proprietary Information and Inventions
Agreement

 

As a Pharsight employee, you will be expected to abide by Pharsight’s policies
and procedures, as may be in effect from time to time, and to acknowledge in
writing that you have read Pharsight’s Employee Handbook.  As a condition of
your employment with Pharsight, you will be required to sign and abide by the
Company’s Proprietary Information and Inventions Agreement, two originals of
which are enclosed.  Please sign both originals and return one to me with your
acceptance of this offer.

 

At-Will Employment Relationship

 

Your employment relationship with Pharsight will be at-will.  This offer does
not constitute a guarantee of employment for any specific period of time, and
either you or Pharsight may terminate the employment relationship at any time,
with or without cause or advance notice.

 

Miscellaneous

 

This letter, together with your Proprietary Information and Inventions
Agreement, forms the complete and exclusive statement of your employment
agreement with Pharsight.  It supersedes any other agreements or promises made
to you by anyone, whether oral or written, and it cannot be

 

--------------------------------------------------------------------------------


 

 

modified except in a written agreement signed by you and a duly authorized
officer of Pharsight.  As required by law, this offer is subject to satisfactory
proof of your right to work in the United States.

 

I am personally excited by the opportunity to work with you to build a great
business while implementing our shared vision for the pharmaceutical industry.
We look forward to having you join us and expect your employment with Pharsight
to begin on or before February 25, 2002.  Please sign the enclosed copy of this
offer letter to indicate your acceptance of the Company’s offer under the above
terms and return it to me by Friday, February 8, 2002.

 

Sincerely,

 

 

 

Arthur Reidel

Chairman of the Board

 

AGREED AND ACCEPTED:

 

 

 

 

 

Dr. Michael Perry

 

 

 

 

 

Date

 

 

Enclosure:  Proprietary Information and Inventions Agreement

 

--------------------------------------------------------------------------------

